As filed with the Securities and Exchange Commission on May28, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2010 Date of reporting period:03/31/2010 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND SEMI-ANNUAL REPORT Dated March 31, 2010 May 15, 2010 Dear Shareholders, We are pleased to present the Semi-Annual report of Concorde Funds, Inc. for the six month period ending March 31, 2010. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a total return of 7.62% during the first half of the fiscal year ending September 30, 2010. The performance reflects the broad based recovery in the equity markets as investors moved past the concerns over a global financial meltdown and began to assess valuations that had been overly pessimistic once the crisis subsided. Annualized Annualized Annualized Six Months Ended 1 Year Ending 5 Years Ending 10 Years Ending 03/31/10 03/31/2010 03/31/2010 03/31/2010 Concorde Value Fund % % -2.42 % % Russell 3000 Value Index % S&P 500 % % % -0.65 % Russell 2000 Index % Lipper Multi-Cap Value Index % Wilshire 4500 % NASDAQ National Composite Index % % % -6.05 % The first half of the fiscal year saw the continuation of the market rally that began at the low point of the recent bear market in March 2009.The advance was relatively steady with a couple of meaningful corrections, most notably in January and February.Almost all of the industry sectors represented in the Fund rose, with a couple of exceptions, as the market move was broad based. Among the groups contributing the largest percentage gains were Materials, Consumer Durables and Media.Potash Corporation is the only Materials holding and rose as demand and pricing improved for one of the dominant fertilizer component providers in the world.Prospects for the long term appear very favorable with the increasing development of lifestyle for a large percentage of the world population.Walt Disney Co., the sole media stock, rose as improvement in the leisure and media business rebounded from muted activity last year.Disney business held up very well in the contraction and appears to have the quality assets and management to handle the expected tough environment in the near future.Hanesbrands, Inc. stock rose significantly as their reported performance showed improvement and investors began to realize the potential for deleveraging and the lower cost structure now in place.The nature of their products, along with a dominant brand, should bode well in the competitive, cost conscious future we see. Scientific Games, a relatively new holding in the Hotel, Restaurant & Leisure sector, was down modestly for the period as concerns about the growth prospects for their China scratch off business and the renewal terms of a large Italian contract weighed on the stock.The price is near our entry level and we believe long term prospects are still good for this cash flow generating business. Both of the Fund’s Utility holdings — Exelon Corporation and Iberdrola S.A. — fell during the fiscal first half.Exelon, a new holding this year, is a large domestic power company with both regulated traditional utilities and a power generation supplier focusing on low cost nuclear plants.Lower costs in competitive fuels such as natural gas and coal are limiting short term profits, providing an entry point for our purchases at very attractive levels.Iberdrola S.A. stock has suffered some from the weakness in the Spanish equity market; however, their diversified geographical business results continue to be quite stable.We are watching the implications of potential Spanish government risks closely. Both of these utility stocks pay a meaningful dividend, adding to the total return potential. Industry groups with single company holdings that rose slightly more than the portfolio include Lowe’s Companies in retailing, General Mills in Food Beverage & Tobacco, Quest Diagnostics in Healthcare Equipment, Johnson & Johnson in Pharmaceuticals and Waste Management in Commercial Services.Lowes and Waste Management stocks recovered as their operations begin to show signs of improving following the economic contraction as their businesses are certainly sensitive to consumer and commercial activity.Both of these companies have strong market positions and stand to benefit from the weakening of competitors and their strong financial position.The businesses of Quest, Johnson & Johnson and General Mills are quite defensive and reflected that during the weakest quarters for the economy.Their stock price rebounds reflect in our opinion a move back to more reasonable valuations following the partially liquidity driven bear market. The two fund holdings in insurance — Delphi Financial and Travelers — increased in line with the portfolio. Both of their businesses have held up well over the past two years and we have made significant unrealized gains in Travelers since buying it initially during the heart of the selloff. In the Capital Goods and Transportation groups, all four holdings advanced meaningfully including a new position in Knightbridge Tankers, a small cap asset driven company purchased at attractive levels.In addition, United Parcel Service, CAE and Deere & Co., provided gains as their strong financial and market positions are enabling them to participate in any economic recovery, no matter what the strength.The two energy stocks in the portfolio, ConocoPhillips and Devon Energy, had mixed results.ConocoPhillips rose greater than the portfolio as oil prices increased and the company is selling some significant assets at attractive prices.Devon, which is making a large strategic move by selling most of its non-domestic oil assets, which are significant, has likely been hurt by the weakness in natural gas pricing.The company is receiving bids greater than expected on the assets for sale and we believe after this is recognized and the company is able to focus on the remaining assets that the market will begin to reflect what we believe is a higher value per share. In the two technology related industry groups, Software and Services and Technology Hardware, most of the fund holdings rose during the first six months.Dell, Inc. and Diebold both had low single digit losses during the period, although both stock prices are well above the lows of last March.Dell continues to restructure operations in order to improve margins, but is quite profitable, generates a large free cash flow and has restarted meaningful share repurchases.Diebold operations have remained steady and the stock trades well below our calculation of value and the previous offer by United Technologies. Agilent and EMC, whose revenues and earnings were impacted by the recession, are showing business recoveries over the last three quarters and the share prices rose in the first half. All three of the Fund’s Software related holdings rose during the period as business held up well during the contraction, particularly FISERV. Microsoft and Oracle continue to dominate in their software franchise areas and the acquisitions that Oracle has made over the last five years have been integrated successfully. The recovery of value from one of the worst and broad based declines in the markets in decades (which began in March of 2009) continued through March of 2010. Although the most dramatic specific stock recoveries occurred in lower quality stocks (which had declined the most) and the financial stocks (whose 2 future is still fragile), Concorde’s high-quality, value-style equities nevertheless performed well during the period. Thank you for your continued support. We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 Portfolio Holdings by Sector at March 31, 2010 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of March 31, 2010. 4 FUND EXPENSES (Unaudited) As a shareholder of the FUND, you incur two types of costs: (1) transaction costs and exchange fees; and (2) ongoing costs, including management fees and other FUND expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the FUND and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended March 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the FUND’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the FUND’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the FUND and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs or exchange fees.While the FUND does not currently assess sales charges, redemption or exchange fees, other funds do, and those costs will not be reflected in their expense tables.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Ending Account Expenses Paid During Period* – Value – 10/1/09 Value – 3/31/10 Six Months Ended 3/31/10 Actual Hypothetical (5% return before expenses) $ 9.83 * Expenses are equal to the FUND’s annualized expense ratio of 1.957%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period ended March 31, 2010). 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES March 31, 2010 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets COMMON STOCKS - 85.64% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMMERCIAL BANKING Bank of New York Mellon Corp. COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) COMPUTER TERMINAL MANUFACTURING Dell, Inc. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Devon Energy Corp. DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Delphi Financial Group DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. HOME CENTERS Lowe’s Cos., Inc. HYDROELECTRIC POWER GENERATION Iberdrola SA - ADR (b) INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2010 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets COMMON STOCKS (continued) NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. $ % OFFICE MACHINERY MANUFACTURING Scientific Games Corp. (a) OTHER COMPUTER PERIPHERAL EQUIPMENT MANUFACTURING Diebold, Inc. PETROLEUM REFINERIES ConocoPhillips PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. of Saskatchewan (b) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. TOTAL COMMON STOCKS (Cost $8,121,638) U.S. TREASURY NOTE - 12.26% U.S. Treasury Note, 1.00%, Due 12/31/2011 $ TOTAL U.S. TREASURY NOTE (Cost $1,502,076) SHORT TERM INVESTMENTS - 2.75% INVESTMENT COMPANIES Fidelity Institutional Prime Money Market Portfolio, 0.16%* TOTAL SHORT TERM INVESTMENTS (Cost $337,182) Total Investments(Cost $9,960,896) - 100.65% Liabilities in Excess of Other Assets - (0.65)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. * The rate listed is the fund’s 7-day yield as of March 31, 2010. The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) ASSETS Investments in securities, at value (cost $9,960,896) $ Receivables Dividends Interest Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Six Month Period Ended March 31, 2010 (Unaudited) Investment income Dividends (net of foreign taxes withheld of $1,933) $ Interest Total investment income Expenses Investment advisory fees (Note 4) Administration fees Fund accounting fees Professional Fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT LOSS ) REALIZED LOSS AND UNREALIZED APPRECIATION FROM INVESTMENTS Net realized loss on investments in securities ) Net increase in unrealized appreciation on investments in securities NET GAIN FROM INVESTMENTS NET INCREASEIN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2010 Year Ended (Unaudited) Sept. 30, 2009 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ ) $ ) Net realized gain (loss) on investments ) ) Net change in unrealized appreciation of investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net realized gains on investments — ) CAPITAL SHARE TRANSACTIONS — NET (Note 2) ) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of period End of period (including accumulated net investment income (loss) of ($29,665) and ($16), respectively) $ $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Six Months Ended March 31, Year ended September 30, (Unaudited) PER SHARE DATA(1): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total income (loss) from investment operations ) ) Less distributions: Distributions from net investment income — — — ) — — Distributions from net realized gains — ) Total distributions — ) Net asset value, end of period $ TOTAL RETURN 7.62% (16.40%
